PER CURIAM.
This appeal raises the question whether an alien who legally entered the United States as a non-immigrant visitor, overstayed the permitted time and subsequently made certain misrepresentations as to her citizenship, and that of her brother, is eligible for discretionary *533waiver of deportation on grounds of hardship to her citizen spouse whom she married while illegally remaining in the United States. The appellant claims that she is entitled to consideration under § 7 of the Act of September 11, 1957, 8 U.S. €. § 1251a.
We affirm the decision of the court below denying such eligibility, on the reasoning of Judge Bryan’s opinion, reported at 200 F.Supp. 231 (S.D.N.Y.1981).
Affirmed.